 1   Gary E. Di Grazia, Esq.
     Nevada Bar No. 198
 2   David M. Stanton, Esq.
     Nevada Bar No. 4389
 3   GOICOECHEA, DI GRAZIA,
     COYLE & STANTON, LTD.
 4   530 Idaho Street
     P.O. Box 1358
 5   Elko, NV 89801
     Telephone: (775) 738-8091
 6   Facsimile: (775) 738-4220
     gdigrazia@frontiernet.net
 7   davidstanton@frontiernet.net
     Attorneys for Defendants
 8   Genesis Home Health Services, Inc.
     and Querubin Iguban, Jr., M.D.
 9
                                 UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11
     ____________________________________
12
     NEW HORIZON HOME CARE, LLC, and                      Case No.: 3:19-cv-00521-RCJ-WGC
13   GUIDING LIGHT HOSPICE, INC.,
14                                Plaintiffs,
                                                          STIPULATION AND REQUEST FOR
15          vs.                                           EXTENSION OF TIME
                                                          [FIRST REQUEST]
16   NORTHEASTERN NEVADA REGIONAL
     HOSPITAL, HORIZON HOSPICE, INC.,
17   GENESIS HOSPICE, LLC, GENESIS
     HOME HEALTH SERVICES, INC.,
18   HIGHLAND MANOR, DREW BANFORD,
     BILLIE JEAN CRAWFORD, TRAVIS
19   SPENCER, QUERUBIN IGUBAN, JR.,
     M.D., DEBRA ANDERSON,
20   MARISSELLA (CHELLA) ELLIOT,
     ALICE ALLEN,
21
                            Defendants.
22   ___________________________________/
23          Defendants, GENESIS HOME HEALTH SERVICES, INC., a Nevada Corporation, and
24   QUERUBIN IGUBAN, JR., M.D., by and through their counsel GARY E. DI GRAZIA, Esq. of
25   the law firm of GOICOECHEA, DI GRAZIA, COYLE & STANTON, LTD., pursuant to FRCP
26   6(b)(1)(A) and LR IA 6-1, respectfully request this Court for an extension of time until
27   November 26, 2019 to provide a responsive pleading to Plaintiffs’ Complaint in the above-
28   entitled matter for each of the following reasons:



                                                                                                 1
 1          1.     Defendants have been notified that it will take an additional seven (7) to ten (10)
 2   days for its insurance company to determine coverage and to, therefore, assign counsel;
 3          2.     This extension request is only for fourteen (14) days and this is the first request by
 4   these Defendants for any extension of time; and,
 5          3.     Counsel for Plaintiffs is not opposed to extend the time as described above.
 6   DATED: November 7, 2019.                             DATED: November 7, 2019.
 7   GOICOECHEA, DI GRAZIA,                               KENT LAW
     COYLE & STANTON, LTD.                                Counsel for Plaintiffs,
 8   Attorneys for Defendants,                            New Horizon Home Care, LLC and
     Genesis Home Health Services, Inc. and               Guiding Light Hospice, Inc.
 9   Querubin Iguban, Jr., M.D.                           201 West Liberty Street, Suite 320
     530 Idaho Street                                     Reno, NV 89501
10   Elko, NV 89801                                       Telephone: (775) 324-9800
                                                          Facsimile: (775) 324-9803
11
12   By:   /s/ Gary E. Di Grazia
            GARY E. DI GRAZIA                             By:    /s/ (Electronic Signature Authorized)
13          Nevada Bar No. 198                                    STEPHEN S. KENT
            DAVID M. STANTON                                      Nevada Bar No. 1251
14          Nevada Bar No. 4389                                   skent@skentlaw.com
15
16
17
18                                                      IT IS SO ORDERED:
19
20                                                      ____________________________________
                                                        UNITED STATES MAGISTRATE JUDGE
21
                                                        DATED: November 8, 2019
22
23
24
25
26
27
28



                                                                                                         2
